DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendment received June 22, 2021 are acknowledged.

Claims 3-8 have been canceled.
Claims 1, 2, 9, 10, and 16 have been amended.
Claims 4, 17 and 18 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed August 10, 2020.


Claims 1, 2, 9-16, and 19 are under examination in this office action as they read on administering anti-FXII antibodies comprising SEQ ID NOs:18 and 19.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-3, 5-16, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received June 22, 2021 which adequately address the issues raised in the prior office action.


The rejection of claims 1-3, 5-7, 9-16, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received June 22, 2021 which require the administered antibodies to have structure defined by SEQ IS numbers which provides for recited functions such as antigen binding.  

 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-3, 5, 6, 10, 11, 13-16, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Nieswandt et al. (US 2008/0254039) has been withdrawn in view of applicant’s claim amendments which require administration of anti-FXII antibodies comprising polypeptide sequences not disclosed by the cited prior art.



The rejection of claims 1-3, 5-7, 9-16 and 19 under 35 U.S.C. 102(a) (1) as being anticipated by Panousis et al. (WO 2013/014092) has been withdrawn in view of applicant’s claim amendments which require administration of anti-FXII antibodies comprising polypeptide sequences not disclosed by the cited prior art.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039) as applied to claims 1-3, 5, 6, 10, 11, 13-16, and 


The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039) as applied to claims 1-3, 5, 6, 10, 11, 13-16, and 19 above, and further in view of Panousis et al. (WO 2013/014092) has been withdrawn in view of applicant’s claim amendments which require administration of anti-FXII antibodies comprising polypeptide sequences not disclosed or rendered obvious by the cited art references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

The rejection of claims 1-3, 5-7, 9-11, and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,856,326 has been withdrawn in view of applicant’s claim amendments received June 22, 2021.
Specifically, the instant claims are limited to administering antibodies defined by SEQ ID numbers for the VH and VL domains, and antibodies comprising the requisite sequences are not present in the issued claims.


Claims 1, 2, 9-16, and 19 are directed to an allowable method which utilizes a novel product.  The sequences of the novel antibody product reasonably are a special technical feature which distinguishes over the prior art for the purposes of unity of invention.   Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 18, directed to withdrawn inventions a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Chen on July 8, 2021.

The application has been amended as follows: 

In the claims:

In claim 10, the phrase “vitamin D binding protein, human albumin, an immunoglobulin, and an Fc of an IgG” has been deleted and has been replaced with --vitamin D binding protein, and human albumin--.

In claim 17, the phrase “inhibitor of FXII;” has been deleted and has been replaced with --inhibitor of FXII comprising the anti-FXII antibody or antigen binding fragment thereof of claim 18; --.


Claims 1, 2, and 9-19 are allowable.
Applicant has claimed methods of administering inhibitory anti-FXII antibodies to treat atherosclerosis as well as the antibodies themselves.  The antibodies in question are germlined variants of the VR115 antibody, which itself is an affinity matured version of original antibody 3F7.  Both 3F7 and VR115 are known in the prior art, such as WO2013/014092 (see entire document, particularly example 10 and Table 14).  SEQ ID NOs: 18 and 19 are the VH and VL respectively while SEQ ID NOs: 20 and 21 are the full length HC and LC respectively of gV115 as disclosed in the instant specification.  As evidenced by the enclosed sequence alignments, while SEQ ID NO:18 is identical to the sequence found in the parental antibody, SEQ ID NO:19 contains three mutations relative to the starting sequence disclosed in the prior art, and there does not appear to be any reasonable reason why artisan would choose to make these three exact substitution mutations absent the guidance and teachings of the instant specification.  Artisans would have no trouble in making such antibodies due to the high skill artisans have in recombinant antibody production and would also be readily able to use such antibodies therapeutically as anti-FXII antibodies are known to be useful in treating the recited conditions as evidenced by US 4,963,657, US 8,119,137, and US 2009/0304685.  Therefore artisans should readily be able to make and use the full scope of applicant’s inventions as presently claimed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644